Case 2:19-cv-10941-SFC-DRG ECF No. 8 filed 12/09/19         PageID.150    Page 1 of 3



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA                      Case No. 2:19-cv-10941
ex rel. SAMANTHA GATES,                       Honorable Sean F. Cox
CURTIS MOORE, and VANESSA                     Mag. Judge David R. Grand
PAWLAK,

             Plaintiffs,                      FILED UNDER SEAL

v.

CENTRIA HEALTHCARE, et al.

             Defendants.

______________________________/

               THE UNITED STATES’ NOTICE OF ELECTION
                     TO DECLINE INTERVENTION

      Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the United

States of America (“United States”) hereby notifies the Court of its decision not to

intervene in this action.

      Although the United States declines to intervene, we respectfully refer the

Court to 31 U.S.C. §§ 3730(b)(1) and 3730(c)(3), which allow the relators to

maintain the action in the name of the United States with the added requirement

that the “action may be dismissed only if the court and the Attorney General give

written consent to the dismissal and their reasons for consenting.” Id. Therefore,

the United States requests that, should either the relators or the defendants propose
Case 2:19-cv-10941-SFC-DRG ECF No. 8 filed 12/09/19           PageID.151    Page 2 of 3




that this action be dismissed, settled, or otherwise discontinued, this Court solicit

the written consent of the United States before ruling or granting its approval.

      Furthermore, pursuant to 31 U.S.C. § 3730(c)(3), the United States requests

that all pleadings filed in this action be served upon the United States. The United

States also requests that orders issued by the Court be sent to the United States’

counsel. The United States reserves its right to order any deposition transcripts, to

intervene in this action, for good cause, at a later date, and to seek the dismissal of

the relators’ action or claim. The United States also requests that the parties serve

the United States with all notices of appeal.

      Finally, the United States requests that the relators’ Complaint, this Notice,

and the proposed Order filed concurrently herewith be unsealed. The United

States requests that all other papers on file in this action remain under seal because

in discussing the content and extent of the United States’ investigation, such papers




                                           2
Case 2:19-cv-10941-SFC-DRG ECF No. 8 filed 12/09/19       PageID.152    Page 3 of 3




are provided by law to the Court alone for the sole purpose of evaluating whether

the seal and time for making an election to intervene should be extended.

      A proposed order accompanies this notice.

                                             Respectfully submitted,


                                             MATTHEW SCHNEIDER
                                             United States Attorney

                                             /s/Jonny Zajac
                                             JONNY ZAJAC
                                             Assistant United States Attorney
                                             211 W. Fort Street, Suite 2001
                                             Detroit, Michigan 48226
                                             (313) 226-0230
                                             jonny.zajac@usdoj.gov
                                             Illinois Bar No.: 6407383

Dated: December 9, 2019




                                         3
